SUMMARY ORDER

UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the district court be AFFIRMED.
Plaintiff-Appellant Salim Oleochemicals, Inc., (“Salim”) appeals from the order entered in the United States District Court for the Southern District of New York (Buchwald, J.) granting defendants-appel-lees’ motion to compel arbitration. We affirm because Salim has failed to identify any error or abuse of discretion by the district court that warrants reversal or remand.
The judgment of the district court is hereby AFFIRMED.